IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CURTIS LEE KING,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4153

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 6, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Curtis Lee King, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.